            Case 1:19-cr-00541-DKC Document 43 Filed 04/09/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                           :

                V.                                 :
                                                            CRIMINAL NO. DKC-19-0541
CATHERINE ELIZABETH PUGH,                          :

                Defendant.                        :

                                                  :
                                            ...oooOooo...

               GOVERNMENT’S RESPONSE TO DEFENDANT’S SECOND
                    MOTION TO EXTEND REPORTING DATE

       The United States of America, by its counsel, Robert K. Hur, United States Attorney for

the District of Maryland, and Martin J. Clarke and Leo J. Wise, Assistant United States Attorneys

for said district, hereby responds to defendant’s second motion to delay the date by which she must

report to a federal correctional facility to begin her sentence.

       1.       Pursuant to this Court’s Judgment in the above-captioned case, the defendant,

Catherine E. Pugh, was ordered to “surrender, at [her] own expense, to the institution designated

by the Bureau of Prisons.” (ECF 34) Furthermore, the Court ordered the defendant to report to

the designated institution by April 13, 2020. Id. On March 2, 2020, the Court granted the

defendant’s request to extend her self-reporting date by two weeks until April 27, 2020. (ECF 41)

       2.       The Bureau of Prisons (“BOP”) has designated the Federal Correctional Institution

in Aliceville, Alabama (“FCI Aliceville”) as the facility where the defendant must report to begin

her sentence. FCI Aliceville has a satellite prison camp for minimum-security female inmates.

       3.       On April 8, 2020, the defendant filed her Second Motion to Extend Reporting Date.

(ECF 42) Citing delays caused by “the nationwide COVID-19 outbreak,” the defendant asks the

Court to make her reporting date contingent upon the resolution of the pending perjury charges
             Case 1:19-cr-00541-DKC Document 43 Filed 04/09/20 Page 2 of 4


she faces in Anne Arundel County, Maryland. Id. at 1. The defendant does not specify how she

intends to resolve those charges, i.e., whether by pleading guilty or by trial. Nor does she provide

any assurance that the matter will be “resolved” on the currently scheduled court date of May 14,

2020, especially given the delays she described in the state court system due to the impact of

COVID-19. In addition, the defendant speculates that a failure to grant an extension of her

reporting date will lead to a series of events that could affect her chances of getting into “beneficial

programs while incarcerated.” Id. at 2.

        4.       The government is opposed to granting the motion for any of the reasons set forth

by the defendant, including for the purpose of synchronizing the commencement of her federal

sentence with the vagaries of the state court system. However, in keeping with recent Department

of Justice guidance on the impact that COVID-19 may have on the federal prison population, the

government is not opposed to a 60-day extension of the defendant’s reporting date to FCI

Aliceville. Such a delay is consistent with Department of Justice recommendations and the

proactive steps it is taking in coordination with federal courts to mitigate the spread of the virus.

Minimizing the potential introduction of the virus into the prison setting can be achieved by

limiting the movement of defendants who have been ordered to self-report to a BOP facility and

do not represent a risk of flight or a risk to public safety. The defendant is in this category.

        5.       The government is opposed to granting the motion so the defendant can “petition

the BOP to change her designation to [FCI Aliceville].” (ECF 42 at 2) During the sentencing

hearing, when the Court agreed to recommend FCI Alderson, it made it very clear that it was just

a recommendation, because only the BOP is statutorily authorized to designate where the

defendant will begin serving her sentence. To the extent that the defendant can petition the BOP




                                                   2
         Case 1:19-cr-00541-DKC Document 43 Filed 04/09/20 Page 3 of 4


to reconsider the designation, it should not be the basis for granting this motion or any future

motion to delay the commencement of her sentence.

       WHEREFORE, consistent with Department of Justice guidance to minimize introduction

of COVID-19 into the federal prison system, the government is not opposed a 60-day extension of

time by which the defendant must self-report to FCI Aliceville.



                                            Respectfully submitted,

                                            Robert K. Hur
                                            United States Attorney


                                      By:   _________/s/__________________
                                            Martin J. Clarke
                                            Leo J. Wise
                                            Assistant United States Attorneys
                                            Office of the United States Attorney
                                            District of Maryland




                                                3
         Case 1:19-cr-00541-DKC Document 43 Filed 04/09/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       This is to certify that on this 9th day of April 2020, a copy of the foregoing Government=s

Response to Defendant’s Second Motion to Extend Reporting Date was electronically filed and

made available to counsel of record.

                                             _________/s/_________________
                                             Martin J. Clarke
                                             Assistant United States Attorney




                                                4
